Pratt, J., (dissenting.)
I think the surrogate was right in allowing Putnam and Jesup an opportunity to be heard upon the application to revoke the letters heretofore issued to them. Many reasons may be suggested why such an opportunity should properly be granted. We see no objections to that course. If it be true that the surrogate had power to grant new letters ex parte, we think his course in declining so to do is to be commended. The disposition to exhaust the estate shown by the petition printed at page 98 of the appeal-book, where leave is asked to charge the estate with the expenses of the journey of two persons from San Francisco to New York, to make a demand that could as well be made by a resident attorney, was illy fitted to inspire confidence, and affords abundant reason why all persons interested in the estate should have full notic •, and a patient hearing, before the application should be granted.